DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner notes the amendment made to the specification in the response filed April 27, 2021.  These amendments overcome the objection made to the specification in the October 27, 2020 Office action of record; as a result, this objection has been withdrawn.
The examiner notes that the amendments made to the claims in the April 27, 2021 response obviates the 35 USC 112(b) rejection of the claims.  As a result, these rejections have been withdrawn.
Regarding the double patenting rejection, the examiner notes that page 6 of the remarks indicates that a terminal disclaimer was submitted with the April 27, 2021 response to overcome the double patenting rejection.  However, no terminal disclaimer is found in the application file, and no fee for a terminal disclaimer appears to have been paid.  As a result, the rejection will be maintained as set forth below.
Regarding the rejection of original claims 1-4 under 35 USC 102(a)(1), these remarks have been fully considered but they are not persuasive.  On page 7 of the remarks, applicant argues that the portions of Suzuki, paragraphs 0109-0112, which the examiner used to reject original claims 3 and 4 (which have now been amended into claims 1 and 2, respectively), do not disclose the claimed subject matter.  Instead, applicant argues that they only relate to interference due to leakage (paragraphs 0109-0110 and 0112) and selecting the lengths of the polarization maintaining fibers (paragraph 0111) and they fail to relate to the specific connection of the 
Here, the examiner turns to paragraphs 0109 and 0112 of Suzuki to particularly set forth the rationale for maintaining the rejection.  In paragraph 0109, Suzuki discloses that a countermeasure needs to be taken against interference between a beam via the X polarization mode and a beam via the Y polarization mode axes.  Then, in paragraph 0112, Suzuki discloses a case of a polarization maintaining fiber where light having the X polarization mode as the principal component is caused to propagate, and that component is caused to interfere with the X polarization mode of the polarization maintaining fiber at the next stage.  The examiner interprets these teachings to show that rather than having interference between the X polarization mode and the Y polarization mode, interference between light in the X polarization mode of one sub-fiber and the X polarization mode of another sub-fiber is desirable.   This would require that, when fitting the fibers together, the X polarization mode axis of one sub-fiber needs to be matched to the X polarization mode axis of the next sub-fiber, and the Y polarization mode axis of the one sub-fiber needs to be matched to the Y polarization mode axis of the next sub-fiber.  In this way, the interference disclosed in paragraph 0112 of Suzuki between the two X polarization modes of each fiber can be achieved.
As a result, the examiner contends that Suzuki continues to disclose all the limitations of currently pending claims 1 and 2.  Therefore, the rejection of the claims is maintained as set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (2016/0223317).
	Regarding claim 1, Suzuki (Figs. 1 and 8) discloses a displacement detection device comprising: a low-coherence laser light source 101 for emitting light and having a plurality of oscillation spectra associated with a length of a resonator (see paragraph 0079); a lens 102 for focusing light from the laser light source (see paragraph 0039); a polarization maintaining fiber 150 for transmitting light focused by the lens (see paragraph 0039), and having a length that satisfies equation (a) as found in the claim (see paragraph 0087 and formula 4 in paragraph 0088); and a displacement detector 110 for dividing a beam transmitted by the polarization maintaining fiber into two beams and for converting respective beams to an interference signal by causing the respective beams to interfere with each other, in order to set a change of phase applied to the respective beams to an amount of displacement (see paragraphs 0032-0038), wherein the polarization maintaining fiber includes a plurality of polarization maintaining sub-fibers 150a, 150b, 150c (see Fig. 8) fitted to each other by removable connectors (see paragraph 0108), and when a plurality of fitting portions exists, in order of connection of the polarization maintaining sub-fibers, a total length of any combination of the polarization maintaining sub-fibers including a last polarization maintaining sub-fiber and any combinations of other polarization maintaining sub-fibers except the last polarization maintaining fiber that satisfies 
	Regarding claim 2, Suzuki (Figs. 1 and 8) discloses a displacement detection device comprising: a low-coherence light source 101 for emitting light and having a coherence length (see paragraph 0096); a lens 102 for focusing light from the light source (see paragraph 0039); a polarization maintaining fiber 150 for transmitting light focused by the lens (see paragraph 0039), and having a length satisfying equation (a) in the claim (see paragraphs 0100 and 0102); and a displacement detector 110 for dividing a beam transmitted by the polarization maintaining fiber into two beams and for converting respective beams to an interference signal by causing the respective beams to interfere with each other, in order to set a change of phase applied to the respective beams to an amount of displacement (see paragraphs 0032-0038), wherein the .	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,810,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘521 patent anticipate the claims of the instant application as follows.
Regarding claim 1, the combination of claims 1, 2, and 3 of the ‘521 patent discloses a displacement detection device comprising: a low-coherence laser light source for emitting light and having a plurality of oscillation spectra associated with a length of a resonator (see lines 2-4 of claim 1); a lens for focusing light from the laser light source (see line 5 of claim 1); a polarization maintaining fiber for transmitting light focused by the lens (see lines 6-7 of claim 1), and having a length that satisfies equation (a) as found in the claim (see lines 7-18 of claim 1); and a displacement detector for dividing a beam transmitted by the polarization maintaining fiber into two beams and for converting respective beams to an interference signal by causing the respective beams to interfere with each other, in order to set a change of phase applied to the respective beams to an amount of displacement (see lines 19-25 of claim 1), wherein the polarization maintaining fiber includes a plurality of polarization maintaining sub-fibers fitted to each other by removable connectors (see lines 3-5 of claim 2), and when a plurality of fitting portions exists, in order of connection of the polarization maintaining sub-fibers, a total length of any combination of the polarization maintaining sub-fibers including a last polarization maintaining sub-fiber and any combinations of other polarization maintaining sub-fibers except the last polarization maintaining fiber that satisfies equation (a) (see lines 6-19 of claim 2); and wherein, when fitting the polarization maintaining sub-fibers, X and Y polarization mode axes of one polarization maintaining sub-fiber are connected to different X and Y polarization mode axes of another polarization maintaining sub-fiber (as claim 1 of the ‘521 patent discloses that 
Regarding claim 2, the combination of claims 1, 3, and 4 of the ‘521 patent discloses a displacement detection device comprising: a low-coherence light source for emitting light and having a coherence length (see lines 2-3 of claim 3); a lens for focusing light from the light source (see line 4 of claim 3); a polarization maintaining fiber for transmitting light focused by the lens (see lines 5-6 of claim 3), and having a length satisfying equation (a) (see lines 6-11 of claim 3); and a displacement detector for dividing a beam transmitted by the polarization maintaining fiber into two beams and for converting respective beams to an interference signal by causing the respective beams to interfere with each other, in order to set a change of phase applied to the respective beams to an amount of displacement (see lines 12-18 of claim 3), wherein the polarization maintaining fiber includes a plurality of polarization maintaining sub-fibers fitted to each other in series by removable connectors (see lines 3-5 of claim 4), a length of a shortest of the polarization maintaining sub-fibers is L and a length of each other of the polarization maintaining sub-fibers is set to 2m * L, with m being an integer larger than 0, and the lengths of each of the polarization maintaining sub-fibers differ from each other (see lines 6-11 of claim 4); and wherein, when fitting the polarization maintaining sub-fibers, X and Y .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 8, 2021